Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed January 12, 2021 is acknowledged.  Claims 3-6, 9 and 12-15 are amended.  Now, Claims 1-15 are pending.

Claim Objections
2.	Claim 8 is objected to because of the following informalities:  
	In Claim 8 (line 1), Applicant is advised to remove “starting material”.
Appropriate correction is required.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 4-5, 7-13 and 15 are rejected under 35 U.S.C. 103 as being obvious over Cook (US 2014 0100347) in view of Wikipedia (https://en.wikipedia.org/wiki/Work-up_(chemistry))(Wikipedia, July 2016).
	For Claims 1-2, 4-5, 7-11 and 15, Cook discloses a method for polymerizing (i.e., chain extending) polydiorganosiloxanes comprising reacting a hydroxy-terminated polydiorganosiloxane (base polymer) having a degree of polymerization of 50 to 700 in the presence of a catalyst of a ligand-chelated iron(III) trifluoromethanesulfonate and a solvent (e.g., non-reactive polydimethylsiloxane, toluene, etc.). ([0020]-[0021], [0027], [0077], [0085]-[0086], [0089], [0198] and [0203]-[0204]) Notably, the chain extended polydiorganosiloxane would inherently have a degree of polymerization higher than that of the starting polydiorganosiloxane. Cook is silent on the presently claimed a) reaction temperature, b) catalyst amount and c) quenching and recovering steps. For a), the reaction temperature would affect the reaction rate. In prima facie case of obviousness exists. In re Harris, 74 USPQ2d 1951 (Fed. Cir. 2005) (Where the “claimed ranges are completely encompassed by the prior art, the conclusion [that the claims are prima facie obvious] is even more compelling than in cases of mere overlap.”)	For c), one of ordinary skill in the art would know that after a reaction, a work-up step is needed to isolate and purify the product. For example, Wikipedia teaches that in chemistry, a work up step including quenching the reaction and isolating (e.g., solvent removal, distillation, etc.) the product is carried out. The motivation is to deactivate any unreacted reagents and to purify the product so as to afford a purer and more stable product. Therefore, it would 

4.	Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Cook in view of Wikipedia applied to Claim 1 above, and further as evidenced by Freeman (Silicones, Published For The Plastics Institute, ILIFEE Books, Ltd. 1962).
	Cook discloses a method for polymerizing (i.e., chain extending) polydiorganosiloxanes, supra, which is incorporated herein by reference. Cook further teaches the use of a hydroxy-terminated polydimethylsiloxane having a viscosity of 90 to 120 cs. ([0204]) Freeman teaches that the relationship between the degree of polymerization and the viscosity of a typical polydiorganosiloxane can be represented by the following equation:
	log η = 0.1 * n1/2 +1.1
, where η is the viscosity in cs and n is the degree of polymerization. (page 27) Thus, the hydroxy-terminated polydimethylsiloxane would have a degree of polymerization of between about 73 to about 95. 

5.	Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Cook does not teach or fairly suggest the presently claimed a) trifluoromethanesulfonate compounds set forth in Claim 6; and b) quenching step set forth in Claim 14.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
March 13, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765